ORDER OF SUSPENSION
Pursuant to 3.669(4), we have considered the petition of the Kentucky Bar Association Continuing Legal Education Commission, and supporting documents, and conclude that respondent has failed to provide good cause why he should not be suspended from the practice of law for failure to meet the CLE educational requirements of SCR 3.661 for educational year 1989-90.
*897IT IS THEREFORE ORDERED that Respondent, William R. Penick, be hereby suspended for forty-five days from the practice of law in this Commonwealth.
IT IS FURTHER ORDERED THAT:
1. Respondent remain suspended until he completes his CLE requirements for educational year 1989-90, in addition to the forty-five day suspension.
2. Respondent pay costs of the proceeding.
All concur.
ENTERED November 21, 1991.
/s/Robert F. Stephens Chief Justice.